Citation Nr: 0033042	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date prior to July 7, 1998, for 
the grant of service connection for cervical and thoracic 
spondylosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from August 1982 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which reopened the veteran's claim, 
granted service connection for cervical and thoracic 
spondylosis, and assigned a 20 percent disability rating, 
effective July 7, 1998.  

In February 1999, the veteran expressed his disagreement with 
the effective date for the grant of service connection for 
cervical and thoracic spondylosis.  He perfected his appeal 
on this matter in April 1999.  


REMAND

In a September 1999 statement in support of the veteran's 
claim, the veteran's representative raised the issue of 
whether there was clear and unmistakable error in a December 
1985 rating action which denied service connection for 
scoliosis and in a July 1993 rating action which held that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a back disability.  The 
RO has not adjudicated the issue of clear and unmistakable 
error in prior rating actions, and this issue is inextricably 
intertwined with the issue presently before the Board.  
Accordingly, it must be addressed before the issue of 
entitlement to an earlier effective date for service 
connection is decided.

In addition, during the pendency of this appeal, there has 
been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  During Remand 
status, the RO should assure that the provisions of this new 
Act have been complied with.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  Thereafter, the RO should adjudicate 
the merits of the veteran's claims of 
clear and unmistakable error in rating 
actions promulgated in 1985 and 1993 and 
review the issue of an earlier effective 
date for service connection.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
matters currently on appeal.  If the 
veteran wishes the Board to consider the 
issues pertaining to clear and 
unmistakable error, a timely substantive 
appeal must be filed to the Supplemental 
Statement of the Case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Full compliance with all requests for development is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



